Citation Nr: 0614091	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  99-11 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  

2.  Entitlement to service connection for the residuals of a 
head injury. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to special monthly pension by reason of need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
September 1969, April 1972 to October 1973, and April to May 
1980.    

The issues of service connection for hearing loss and 
entitlement to special monthly compensation come before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The issue 
of service connection for PTSD comes before the Board on 
appeal from a November 1999 rating decision from the same RO 
discussed above. 

The Board notes that the veteran's May 1999 and April 2000 
substantive appeals included requests for a Travel Board 
hearing.  However, in a July 2002 statement, the veteran 
indicated his desire to withdraw that request in lieu of 
personal hearing testimony he was already provided in July 
2002.  As such, the Board hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(e) (2005). 

In the March 2005 Statement of Accredited Representative, the 
veteran's representative contended that the veteran 
experiences tinnitus as a result of acoustic trauma and/or a 
head injury during service.  The Board accepts this as a new 
claim of service connection for tinnitus.  There is no 
indication that RO has ever separately adjudicated that 
particular claim.  The matter is therefore referred to the RO 
for the appropriate action.



FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a 
September 1980 rating decision, which was confirmed by an 
October 1982 decision of the Board; the veteran did not 
appeal the Board decision.

2.  Evidence received since the October 1982 Board decision 
is new, bears directly and substantially upon the matter and 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.

3.  The veteran is noted to have entered his second period of 
service in April 1972 with preexisting hearing loss.

4.  There is competent evidence that the veteran's 
preexisting bilateral hearing loss was aggravated by service.

5.  The veteran did not incur a disability resulting from a 
head injury in service. 

6.  There is no competent evidence that the veteran is 
currently diagnosed with PTSD.  

7.  The veteran did not engage in combat with the enemy.

8.  The veteran has not alleged a valid in-service stressor 
that is verified or verifiable.

9.  The veteran has the following nonservice-connected 
disabilities: Crohn's disease, neck pain, low back pain with 
radiculopathy, tinnitus, status post septoplasty with 
sinusitis and rhinitis, headaches, and major depression, all 
rated as 10 percent disabling; right inguinal hernia, contact 
dermatitis, rated as 0 percent disabling; and left patella 
fracture due to willful misconduct.  The combined nonservice-
connected disability rating is 50 percent.

10.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

11.  The veteran does not have a single disability rated at 
100 percent.


CONCLUSIONS OF LAW

1.  The October 1982 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1104 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect for 
claims filed prior to August 29, 2001).

3.  Service connection for bilateral hearing loss by 
aggravation is established.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).

4.  Service connection for the residuals of a head injury is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

5.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

6.  The criteria for entitlement to special monthly pension 
by reason of need for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for hearing loss in a 
September 1980 rating decision.  In an October 1982 decision, 
the Board confirmed the denial.  The veteran did not initiate 
an appeal of that decision upon notice of the Board denial. 
Therefore, the Board's October 1982 decision, which subsumes 
the prior RO decision, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2005).

The veteran's claim to reopen service connection for hearing 
loss was received in December 1998.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Board denied service connection for hearing loss in an 
October 1982 Board decision because it found that the 
veteran's hearing loss was not incurred or aggravated by his 
service.  

Upon review of the evidence, the Board finds that a VA 
outpatient treatment record from May 1997 relates a VA 
physician's opinion that the veteran suffered a head injury 
in service which led to his hearing loss.  Thus, the evidence 
is new, bears directly and substantially upon the matter and 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.  Consequently, it is thus new and material within the 
meaning of 38 C.F.R.  § 3.156(a) (as in effect prior to 
August 29, 2001).  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.  

As discussed above, the Board has reopened the claim for 
service connection for bilateral hearing loss.  The Board 
observes that the RO has previously addressed the claim on 
the merits in the November 1999 supplemental statement of the 
case (SSOC), and in several other subsequent SSOCs, so that 
the Board may also do so without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  

The regulations provide that impaired hearing shall be 
considered a disability for VA purposes when the auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

In this case, the veteran seeks service connection for 
bilateral hearing loss to include association with a head 
injury.  As shown in personal hearing testimony from July 
2002, he generally alleges that he incurred hearing loss in 
service as a result of exposure a head injury suffered during 
training at Ft. Knox in 1971 sometime right before entering 
his 2nd period of service in 1972.  Previously, he contended 
that he entered into his second period of service with 
preexisting hearing loss which was further aggravated by 
acoustic trauma suffered at the rifle range during his 2nd 
period of service.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this respect, VA outpatient 
records from December 2004 reveal bilateral sensorineural 
hearing loss disability per 38 C.F.R. § 3.385.  

Initially, the veteran denies (see June 1982 and July 2002 
personal hearing testimony), nor do SMRs demonstrate any 
hearing loss during his first period of service from June to 
September 1969.  

The Board will first address the veteran's contention 
regarding hearing loss as the result of a head injury 
sustained during service.  In this respect, the Board has a 
duty to analyze the credibility and probative value of the 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  

In a May 1997 VA progress note, a VA physician opined that 
the veteran sustained a head injury in service which led to 
his current bilateral hearing loss.  He was diagnosed with 
organic brain post-concussion syndrome.  A subsequent January 
2001 VA examination also noted the previous diagnosis of 
post-concussion syndrome.  Significantly, a VA Magnetic 
Resonance Imaging (MRI) performed in April 2001 did not show 
any acoustic neuroma.   

In any event, all service medical records (SMRs), including 
records during his second period of service dated from 
January 1972 to October 1973 are silent regarding any 
treatment, complaint, or diagnosis of any head injury.  Thus, 
it would appear that the VA physician's diagnosis is based on 
personal history as reported by the veteran.  Such a 
description is not probative as to a connection between the 
current hearing loss/head injury disability and a claimed in-
service injury, for it is premised on an undocumented history 
of an injury provided to the examiner by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (recitation by a 
medical professional of a claimant's history is of limited 
probative weight);  see also Reonal v. Brown, 5 Vet. App. 458 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value).  There is simply no 
competent evidence showing any head injury incurring hearing 
loss in service.  SMRs provide highly probative negative 
evidence against this claim. 

It is also noted that the veteran suffered a fractured skull 
during an auto accident in September 1975, providing more 
evidence against this claim.  He receives nonservice-
connected pension benefits for headaches.  

Overall, the Board finds that the service and post-service 
medical records, as a whole provide very negative evidence 
against the claim of service connection for the residuals of 
a head injury related to service.  This claim is denied.    

The Board now turns to the veteran's earlier assertion that 
preexisting hearing loss disability was aggravated during his 
second period of service.  The Board finds that there is 
merit to this assertion.    

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  A veteran who served during a period of war, as 
the veteran here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111. 

The SMRs for his second period of service show that on his 
January 1972 enlistment examination, he was noted to have 
nondisqualifying hearing loss.  The audiogram showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
5
20
45
LEFT
20
15
5
15
55

In this case, test results indicate a bilateral hearing loss 
as defined by the VA regulation.  Thus, the veteran had a 
pre-existing disability in the form of bilateral hearing loss 
before he entered into his second period of military service 
from April 1972 to December 1973.  38 C.F.R.  § 3.304(b).  
During his second period of service, treatment records from 
August 1972 reveal diagnoses of left ear otitis media 
symptomatic of acoustic trauma with notations that his 
hearing loss and tinnitus began after the veteran was on the 
rifle range.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

In that regard, on his September 1973 separation examination, 
the audiogram showed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
-
45
LEFT
30
25
25
-
45

Consequently, this audiogram shows an increase in hearing 
loss at 500, 1000, and 2000 Hertz for both ears.  The Board 
finds that this in-service audiogram is entitled to great 
probative weight in demonstrating an increase in severity of 
bilateral hearing loss during service.  

Based on the above, the Board concludes the evidence show 
aggravation of preexisting bilateral hearing loss disability, 
and resolving doubt in the veteran's favor, the evidence 
supports service connection for bilateral hearing loss.  38 
U.S.C.A. § 5107(b).  The veteran may be service connected for 
the aggravation of his disorder caused by service.  The 
appeal is granted as to that issue.  The extent of the 
bilateral hearing loss caused by aggravation is not before 
the Board at this time.

Regarding the veteran's claim for PTSD, service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); 
Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a 
specific finding as to whether the veteran engaged in 
combat).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

Moreover, the described incidents must meet the criteria to 
qualify as a stressor.  There are two requirements for a 
stressor to be sufficient for PTSD: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (DSM-IV) (4th ed. 1994)).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

Initially, the Board finds that the claims folder does not 
contain medical evidence diagnosing PTSD in accordance with 
VA regulations.  38 C.F.R. § 3.304(f).  In this respect, in 
evaluating the probative value of competent medical evidence, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board finds the most probative medical 
evidence is against a finding of a diagnosis of PTSD in 
accordance with VA regulations.  Specifically, VA outpatient 
psychiatric treatment records from February 2003 to January 
2005 fail to diagnose the veteran with PTSD.  Rather, he is 
diagnosed with depressive disorder secondary to his general 
medical condition and bipolar disorder.  He has been 
prescribed multiple psychiatric medications.  In addition, a 
VA psychiatric note from November 2001 indicated that after a 
review of the veteran's medical records, the veteran had "no 
hx [history] of PTSD."  Furthermore, it was noted that the 
veteran was a "poor and unreliable historian."  These 
records are thorough and are based on continuous treatment by 
VA psychiatrists and physicians for the veteran's psychiatric 
conditions and many illnesses which affect his mental 
condition.  

Also, VA outpatient and private medical treatment records 
from 1996 onwards are replete with similar diagnoses of major 
depression, dysthymic disorder, mood disorder, and a history 
of bipolar disorder.  No connection to service is shown from 
these records.  

The Board acknowledges that two March 2000 VA treatment 
records of a psychiatrist and psychologist and a Social 
Security Administration record from August 2002 assessed the 
veteran with PTSD.  However, no basis is provided for this 
diagnosis in these records.  There is no evidence that either 
diagnosis was in accordance with DSM-IV.  There is also no 
evidence of psychological testing to support this diagnosis.  
The March 2000 VA psychologist record is based on 
uncorroborated history as provided by the veteran.  The Board 
is not required to accept a medical opinion that is based on 
reported history and unsupported by clinical findings. 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See also 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion 
based on an inaccurate factual premise has no probative 
value).  Overall, these medical records are entitled to 
limited probative value and are not supported by the medical 
evidence of record as a whole.

As stated by the Court, "[j]ust because a physician or other 
health professional accepted the appellant's description of 
his active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In fact, 
there is no indication of nightmares, flashbacks, and other 
difficulties he associates with his active service.

Even assuming a diagnosis of PTSD is appropriate, service 
connection must be denied because there is no verified or 
verifiable stressor.  

The veteran has alleged three incidents that may be construed 
as in-service "stressors."  It is not alleged by the 
veteran that any claimed stressor is related to combat.  
Thus, the combat presumption in connection with PTSD is not 
for application.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R.  § 3.304(d) (pertaining to combat 
veterans).  The remaining question is whether there is 
credible supporting evidence that the alleged in-service 
stressors actually occurred.  

First, in VA outpatient records from December 1999 and March 
2000, the veteran indicated to VA physicians that he cannot 
go into detail about a claimed stressor involving the rescue 
of a "Korean doctor" and a "Frenchman" in a danger zone 
because the veteran was a CIA operative and the information 
is classified.  The alleged stressor simply is not specific 
enough to be verifiable, there is no indication of the threat 
of imminent death or serious injury per DSM-IV, and service 
personnel records (SPRs) contradict the veteran's assertions 
regarding service in the CIA as they indicate that the 
veteran actually received disciplinary action regarding many 
unauthorized absences.  This statement is found to provide 
evidence against the veteran's overall claims as it is found 
to diminish his overall credibility.  

In fact, the veteran's credibility is a recurrent issue as a 
VA letter and treatment record from January 2003 and June 
2002 respectively reflect that the veteran was arrested and 
incarcerated in 2001 for distribution of prescription drugs.  
Such facts provide evidence against the credibility of the 
veteran's assertions.
 
Second, the veteran alleges that he was placed in solitary 
confinement for 105 days in 1973 because he was an escape 
risk.  As a result, he could not go to his grandmother's 
funeral.  SPRs do show that the veteran was confined in 1972 
and 1973 during service, but this alone does not qualify as 
valid PTSD stressor as there is no indication of threatened 
death or bodily harm.  Cohen, 10 Vet. App. at 141 (quoting 
DSM-IV).  

Third, according to his July 2002 personal hearing testimony, 
the veteran contends that he "feared for his life" sometime 
in September or October of 1973 at Fort Riley, Kansas.  
Specifically, he states that he was involved in a "race 
riot" that lasted for 2-3 days.  He alleges that during an 
altercation in this riot he received a scar on his arm, and 
that knives and sticks were involved.  He admits that was 
arrested for his role in the incident.  A September 2002 
response to a 3101 PIES request indicated that there was no 
information of record about this alleged event.  Thus, there 
is no credible supporting evidence for this alleged in-
service stressor.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. 
at 147; Moreau, 9 Vet. App. at 395.

The Board must find that the veteran's statements, overall, 
provide evidence against his own claim.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for PTSD.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The 
claim for service connection is denied.  

With respect to special monthly pension benefits, the veteran 
was granted non-service connected pension benefits by a 
rating decision dated in September 1997.  Presently he is 
seeking entitlement to additional allowance for special 
monthly pension benefits based on the need for regular aid 
and attendance, or due to housebound status.

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a). 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment. 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination. 38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 38 
C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to permanent disability or disabilities.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2).

In this case, review of the claims folder reveals the 
following nonservice-connected disabilities: Crohn's disease, 
neck pain, low back pain with radiculopathy, tinnitus, status 
post septoplasty with sinusitis and rhinitis, headaches, and 
major depression, all rated as 10 percent disabling; right 
inguinal hernia, contact dermatitis, rated as 0 percent 
disabling; and a left patella fracture due to willful 
misconduct.  The combined nonservice-connected disability 
rating is 50 percent.

In the March 2006 Appellant's Brief and personal hearing 
testimony from July 2002, the veteran and his representative 
contended that the veteran needs help with leaving his home, 
getting in and out of his car, maneuvering, and grocery 
shopping.  The veteran cannot pick up or grasp items with his 
right hand (see July 1999 VA Aid and Attendance examination).  
According to his personal hearing testimony, the veteran 
spends 8-10 hours a day in his wheelchair, and can only walk 
8-10 feet without assistive devices.   

Initially, VA outpatient records through 2005 and the 
veteran's own testimony in August 2005 provide no indication 
that the veteran has been or needs to be a patient in a 
nursing home on account of mental or physical incapacity.  
There is also no evidence that the veteran suffers from any 
significant vision problem as to be blind or nearly blind.  
38 C.F.R. § 3.351(b), (c).  

In addition, the Board finds that the veteran is not so 
helpless as to require the regular aid and attendance of 
another person.  In this regard, a Disability Reevaluation 
from Social Security Administration (SSA) records dated in 
August 2002 noted that the veteran "is able to conduct his 
daily living skills unassisted."  The Board finds the 
records of SSA provide evidence, overall, against this claim. 

At the July 2002 personal hearing, the veteran stated that he 
does not require assistance in bathing, using the toilet, 
shaving, driving, or cooking.  He is also able to take care 
of his mentally handicapped daughter.  The veteran did say 
that he needs assistance shopping and getting in and out of 
his car, although he can and does drive.  There is no 
evidence that he requires assistance dressing or eating.  
Simply stated, the evidence does not show that the veteran 
requires regular aid and attendance.  

The Board acknowledges that the veteran is not able to work 
due to disabilities.  While the veteran clearly has 
difficulties, and the Board does not wish to underemphasize 
these difficulties, the record clearly substantiates that the 
veteran is not bedridden and his mental faculties are intact 
even though recent VA outpatient records confirm that he 
suffers from depression and back and neck pain, which 
significantly impair his functioning.  However, as to the 
issue of aid of attendance, the veteran clearly is still able 
to care for himself with little assistance.  Post-service 
medical records, as a whole, provide evidence against this 
claim.  The veteran's statements, overall, for reasons 
explained above, are found to be of highly limited probative 
value. 

With regard to housebound status, having a single disability 
which is evaluated as 100 percent disabling is a threshold 
requirement for an increased pension benefit based on 
housebound status.  In this case, the highest disability is 
rated at 10 percent for the veteran.  The Board has reviewed 
the veteran's nonservice connected disorders and finds no 
basis to increase to 100 percent any of the veteran's 
disorders.  Thus, it is apparent that the basic requirements 
for special monthly pension on the account of being 
housebound have not been met, and that the RO was correct in 
denying housebound benefits.  38 U.S.C.A. § 1521(e); 38 
C.F.R. § 3.351(d).

Based on the above, the preponderance of the evidence is 
against a finding for special monthly pension by reason of 
the need for aid and attendance of another person, or by 
reason of being housebound.  It follows that there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit favorable action on the 
veteran's claim. 38 U.S.C.A. § 5107(b).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by VCAA letter dated in September 2004, 
as well as information provided in the rating decisions, 
statements of the case (SOCs), and SSOCs, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
September 2002 and August 2005 SSOCs include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  The Board 
finds no harm to the veteran in that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that the adverse determinations on appeal 
were issued in February 1999 and November 1999, prior to the 
enactment of the VCAA, such that providing VCAA notice prior 
to the decision was impossible.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In any event, as stated above, 
the Board finds that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, such that there is no prejudice to the veteran.  
Bernard, 4 Vet. App. at 392-94.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (an error or defect in a Board decision that does 
not affect the merits of the issue or substantive rights of 
the appellant will be considered harmless).  Moreover, the 
Board emphasizes that the veteran has not made any showing or 
allegation that the timing of receipt of VCAA notice has 
prejudiced him in any way.  Finally, the Board notes that the 
September 2004 VCAA letter from the RO specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, notice must be included that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and special 
monthly pension, but he was not provided with notice of the 
type of evidence necessary to establish an appropriate 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard, supra (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the appellant's claims, any questions as to the 
appropriate disability rating or the effective date to be 
assigned are rendered moot.  

With regard to the hearing loss issue, the RO will provide 
the veteran appropriate notice when it implements the Board's 
decision in this case. 

During the pendency of this appeal, on March 31, 2006, the 
Court also issued a decision in the appeal of Kent v. 
Nicholson, No. 04-181, which held, in pertinent part, that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) require 
the VA by way of a specific notice letter to (1) notify the 
claimant of the evidence and information necessary to reopen 
the claim, (i.e., describe what new and material evidence 
is); (2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  

In this regard, although the veteran was neither provided 
with a definition of new and material evidence nor advised as 
to what specific new and material evidence was required to 
reopen his hearing loss claim, the Board finds no prejudice 
to the veteran as the Board has reopened and granted his 
hearing loss claim on the merits.   Simply put, the Board 
declines to remand for VCAA notice in connection with new and 
material evidence when there is no indication that doing so 
would yield any further benefit for the veteran, as the claim 
was reopened and granted.  Bernard, 4 Vet. App. at 392-94; 
Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  The RO received 
the petition to reopen the hearing loss claim in December 
1998.  Therefore, the amended regulations are not for 
application.

With regard to the request for another VA examination, the 
Board finds that the VA examinations and medical records 
present in the claims folder, as a whole, provide the basis 
to fully adjudicate these claims and that further 
examinations would serve no constructive purpose.  The 
service and post-service medical records provide more than 
enough evidence to decide these claims.  See 38 C.F.R.  
§ 3.159 (c)(4) (2005).  As service and post-service medical 
records provide no basis to grant this claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, VA outpatient records, Social Security 
Administration records, and several relevant VA medical 
examinations.  The veteran has not identified any additional 
private medical records relevant to the claims on appeal 
other than what he has submitted.  

In the March 2005 Statement of Accredited Representative, the 
veteran's representative asserted that the VA has not 
attempted to obtain records from 1973 specific to a "race 
riot" from Fort Riley where the veteran was stationed.  
However, this assertion is incorrect as the RO submitted an 
August 2002 request for information but received a September 
2002 negative reply that there was no record of such incident 
occurring.  The VA can end its efforts to obtain records from 
a Federal agency including the military if the VA is informed 
that the requested records do not exist.  38 C.F.R. 
§ 3.159(c)(2).  In any event, as the Board as found that the 
veteran does not have PTSD, a confirmed stressor, even if 
found, would not provide a basis to grant this claim.  As 
there is no indication that additional relevant evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

As new and material evidence has been received, the claim for 
service connection for hearing loss is reopened.  

Service connection for hearing loss by way of aggravation is 
granted.    

Service connection for the residuals of a head injury is 
denied. 

Service connection for PTSD is denied.  

Special monthly pension by reason of need for regular aid and 
attendance or by reason of being housebound is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


